Appeal unanimously dismissed, without costs. Memorandum : While this court attempts to expedite appeals in proceedings relating to primary or election matters there continues to be minimal requirements beyond which we may not go. The record presented upon argument of the appeal was not stipulated by the respective attorneys, certified by any attorney or settled by Special Term. The oral arguments centered upon the adequacy or sufficiency of the record. The stipulation submitted after oral argument by some of the parties to the appeal, but not all, is hopelessly inadequate to pass upon the issues. (Appeal from order of Erie Special Term adjudging the designating petition of Heckman valid and dismissing petition in proceeding.) Present—Williams, P. J., Bastow, Henry, Noonan and Del Veeehio, JJ.